       Case 1:19-cr-00428-JGK Document 94-1 Filed 07/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT                          L~DC SDNV
                                                      DOCUM::NT
SOUTHERN DISTRICT OF NEW YORK
                                                      r:U: CTFWNICA.L L Y FILED
---- ---- -- --- ---------------- X                   DOC#
                                                               - - - ,J:_7;,.~_J..J --··-
                                                      [:.; TE FI LED: . •
UNITED STATES OF AMERICA

              - v. -

Michael Castillo,                               3500 PROTECTIVE ORDER
   a / k / a "Squirrel,"
                                                S2 19 Cr. 428 (JGK )
                   Defendant .

----------------------------- X

             Upon the application of the United States of America,

Audrey Strauss , United States Attorney for the Southern District

of New York,      by and through Jacque l ine Kelly,                  Jamie Bagliebter,

and Peter Davis,       Assistant United States Attorneys,                     of counsel,

for an o rder precluding the dissemination of material produced

pursuant to 18 U. S . C. § 3500 and / or Giglio v. United States,                            405

U.S.   150    (1972)    ("3500    Material" ) ,        and       providing      additional

protecti o ns to a designated subset of disclosures related to non-

testifying witnesses which have been classified as                             "Attorney's

Eyes Only," (the "Attorney's Eyes Only Witness Material" ) , made on

c onsent of defense counsel , and based on the Court ' s independent

review ,

             IT   IS   HEREBY    ORDERED       that     ( 1)     defense     counsel        must

destroy or return to the Government all 3500 Material                              (and any



                                           1
       Case 1:19-cr-00428-JGK Docu ment 94-1 Filed 07/05/21 Page 2 of 3




copies thereof ) at the conclusion of the trial of this matter or

when any appeal has become final ; (2) the defense and the defendant

are precluded from disseminating any of the 3500 Material to anyone

beyond the defendant, defense counsel , and any paralegal or staff

employed   by     the    defense ;   (3)    that      defense     counsel,    and   any

paralegal or staff employed by the defense,                     are precluded from

disseminating any of the 3500 Material to the defendant until July

12, 2021; and ( 4 ) the defendant is precluded from taking or keeping

any paper copies of the 3500 Material                  (except for 3500 Material

produced   for    law     enforcement      agents )    with     them   into   any   jail

facility, whether before , during, or after tr i al ; except that the

defendant may review paper copies of the                      3500 Material     in the

possession of defense counsel or any paralegal or staff employed

by the defense ,        when in the presence of defense counsel or any

paralegal or staff employed by the defense .

            IT    IS    FURTHER ORDERED that any 3500 Materials having

been    clearly        designated    as     "Attorney's         Eyes   Only    Witness

Material," including any copies thereof or excerpts therefrom, or

any information contained therein ,             shall not be d i sclosed to or

possessed by the defendant , and may be disclosed only to defense

counsel and to any paralegal or staff employed by the defense,

unless prior authorization is provided by the Assistant United



                                            2
      Case 1:19-cr-00428-JGK Document 94-1 Filed 07/05/21 Page 3 of 3




States Attorneys assigned to this matter.

             IT   IS   FURTHER   ORDERED     that   the    defendant ,    defense

counsel ,   and any paralegal or staff employed by the defense are

precluded from publicly disclosing or disseminating the identity

of   any    cooperating   witnesses ,       civilian   witnesses ,   or    victim

witnesses until July 19 , 2021 .



Dated :      New York , New York
             June   •, 2021
            ~ 0 / 'J-Oc)/


                                                          DISTRICT JUDGE




                                        3
